Hosea, J.
Heard on demurrer.
The petition states two distinct causes of action, namely, ' the first based on negligence of an employer in respect of defective appliances, and the second on alleged unskillful treatment by defendant’s physician.
The demurrer as to the first cause of action seems to be based on a misreading of the petition.
Outcalt & Foraker, for the demurrer.
Byron M. Clen Dening, contra.
The petition, although not clearly worded, follows the rule of Coal Co. v. Norman, 49 St., 598 (cited with approval in Hesse, Admx., v. R. R., 58 St., 170); and alleges knowledge of the defect on the part of the master and ignorance on the part of the servant who is the plaintiff.
As to the second cause of action, the demurrer is well taken. The master is under no obligation to furnish a physician to attend the servant’s injuries, and is, therefore, under no liability for his want of skill, unless he can be shown to have been negligent in selecting (1 Sh. & Redf. on Neg., Sec. 168).
Demurrer sustained as to second and overruled as to first cause of action.